Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/114068.  Regarding claim 1, the reference teaches a polymer comprising the structure 

    PNG
    media_image1.png
    129
    375
    media_image1.png
    Greyscale
 (tetraethyl pyrophosphate, page 18) which reads on claim 1 when in the formula of claim 1, a=2, n=1, Y=OCH2CH3, R is not present (c,d,e=0), and the molecule is terminated by –CH3 groups.  Regarding claim 2, the polymer is contained in a nonaqueous battery electrolyte as an additive, and with a lithium salt ([0042] of machine translation).  Therefore, the polymer is an electrolyte.  Thus, the instant claims are anticipated.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Englehardt et al (US 4585845).  Regarding claim 1, the reference is directed to a polymer comprising the formula     
    PNG
    media_image2.png
    100
    195
    media_image2.png
    Greyscale
(top of column 3).  It is disclosed that R1 can be a C1-C4 and n can be 1-8.  Claim 1 is anticipated because when R1 of the reference is CH2 or CH3 (among others), the formula reads on the formula of claim 1 (additionally when n=2-8 of the reference, this corresponds to a=2-10 of the claim).  The Z group of the claim, where the Y group = Z, would be CH=CH2, and R group of the claim need not be present.  The polymer can be crosslinked (col. 3, line 13).  Thus, the instant claims are anticipated.


Claims 1, 2 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavlicheko et al (Zhurnal Obschei Khimii, 1995).  Regarding claims 1 and 21, the reference teaches a polymer of the formula: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(see commercial database entry attached herewith; also Table 2 of reference copy [R=CH3, R’=C5H11]).  The reference therefore anticipates the formula of claim 21 when n=1 of the claim.  Regarding claim 1, this claim is anticipated because Y=Z=CH3, a=2, n=1, and R is not present or R=C1-C4.  Regarding claim 2, the polymer is contained in a solution that contains HI as an electrolyte salt . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al (US 20190067732) in view of WO 2014114068.
Regarding claims 6, 7, 12, and 13, Zhamu et al. teaches an electrochemical cell, in particular a lithium battery, comprising a positive electrode comprising a gelled polymer electrolyte (catholyte) (abstract).  Regarding claims 7 and 13, the polymer of the electrolyte is considered a “solid polymer electrolyte.”  Regarding claim 12, the cell further comprises a cathode current collector (abstract), anode, and separator electrolyte.  Regarding claims 2, 11, and 12, the gelled electrolyte contains a solvent and a lithium salt ([0044]).  Regarding claim 10, the positive active material can be lithium iron phosphate, among others ([0041]). 
Zhamu et al. do not expressly teach that the electrolyte (catholyte) contains a polymer of the formula of claim 1, as recited in claims 1, 6 and 12. 

    PNG
    media_image1.png
    129
    375
    media_image1.png
    Greyscale
.
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would be motivated to use the polymer of WO ‘068 in the electrolyte (catholyte) of Zhamu et al.  In the abstract, WO ‘068 teaches that the invention solves the problem in the prior art of easy occurrence of side reaction between the electrolyte and a positive electrode active material in a fully-charged and high-voltage (a voltage of above 4.5 V) battery system which results in the cycle performance decrease, volume expansion and discharge capacity decrease of a lithium ion secondary battery.  It is further stated that the electrolyte still shows good cycle performance in an environment with a high voltage of about 4.9V.  Accordingly, the artisan would be motivated to use the additive of WO ‘068 in the electrolyte (catholyte) of Zhamu et al. 
Regarding claim 14, it would be obvious to one skilled in the art that in Zhamu, the catholyte and the electrolyte between the electrodes could/would be the same.  Thus, it would be obvious that the separator electrolyte could be a solid polymer electrolyte as recited in claim 15.  It is well known to incorporate gelled electrolytes (solid polymer electrolytes) (already taught by Zhamu) as the electrolytes separating the electrodes of the cell.  
Regarding claims 16 and 17, which recite an overcoat layer comprising a second catholyte, the second catholyte being the same as the first catholyte, this claim would also be rendered obvious because it is known in the art to provide multiple electrolyte layers (the overcoat layer being tantamount to an electrolyte layer) in electrochemical cells.  It is well .


Claims 3, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu in view of WO ‘068 as applied to claims 1, 2, 6, 7, and 10-17 above, and further in view of Pistorino et al (US 20170187063).
Modified Zhamu et al. do not expressly teach that the electrolyte (catholyte) comprises ceramic particles as recited in claims 3, 8, and 19.  
Pistorino et al. is directed to an electrochemical cell that comprises ceramic particles contained in a solid polymer electrolyte or solid polymer catholyte ([0043]).
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would be motivated to use the ceramic particles of Pistorino et al. in the electrolyte and catholyte of Zhamu et al.  In [0043], Pistorino et al. teach that “the inclusion of ionically-conductive ceramic particles in the catholyte increases the ionic conductivity of the cathode, thus increasing the overall rate performance of the cell.”  Accordingly, the artisan would be motivated to use the ceramic particles of Pistorino et al. in the electrolyte and catholyte of Zhamu et al.  


Allowable Subject Matter
Claims 5, 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is directed to the polymer of claim 1, which is crosslinked, in combination with an electrolyte salt.  Englehardt et al., applied above, teach a crosslinked polymer but do not teach or suggest an electrolyte or electrolyte salt. 
Claims 9 and 20 are directed to a positive electrode (cathode) which contains an active material and a catholyte having the polymer of claim 1 and an electrolyte salt, the catholyte being crosslinked.  The art of record does not teach or fairly suggest this subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  JP 2008-300126, discloses a tetraalkyl pyrophosphate in a battery electrolyte.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.


/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
January 14, 2021